Filed 2/1/22 P. Fekadu CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078696

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD109580)

 BERHU HADARA FEKADU,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Peter L. Gallagher, Judge. Affirmed.
         Barbara A. Smith, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Steve
Oetting and Paige B. Hazard, Deputy Attorneys General, for Plaintiff and
Respondent.
      Appellant Berhu Hadara Fekadu was committed to the California

Department of State Hospitals in 1996 pursuant to Penal Code section 10261
after he was found not guilty by reason of insanity (NGI) of several criminal
charges in 1995. He appeals an order extending his commitment for an
additional two years—until October 3, 2022—pursuant to section 1026.5.
Fekadu contends that there was no substantial evidence to support the trial
court’s finding that he would pose a risk of danger to others if released. We
disagree and affirm the order.
                                 BACKGROUND
A.    Commitment History
      On December 31, 1994, Fekadu approached two 13-year-old girls who
were standing outside of a restaurant. He grabbed one girl from behind,
fondled her breasts, stomach and neck, and asked for a kiss. When the first
victim pushed him away, he approached the second girl. He tried to kiss her,
grabbed her from behind, and groped her breasts. When the girls ran inside
the restaurant, Fekadu followed. The mother of one of the girls picked up a
knife and told Fekadu to leave. Fekadu, who also had a knife, held it over his
head and screamed, “ ‘Don’t come close to me. I’m God.’ ” The girls and the
mother escaped and locked themselves in an office.
      A jury found Fekadu NGI in December 1995 of two counts of lewd acts
upon a child under the age of 14 (§ 288, subd. (b)) and three counts of assault
with a deadly weapon likely to cause great bodily injury (§ 245, subd. (a)(1)).
The trial court thereafter found that Fekadu had not recovered his sanity and
committed him in 1996 to the State Department of Mental Health for
treatment. His maximum term of commitment was set at six years and 10


1     Further statutory references are to the Penal Code unless otherwise
stated.

                                       2
months, including only periods of actual confinement. Fekadu was released
under the conditional release program (CONREP) for community-based
treatment in 1998, but was recommitted in 1999 after he ceased taking his
psychotropic medication and decompensated. His commitment was
subsequently extended eight times pursuant to section 1026.5.
B.       Current Petition for Recommitment
         At the request of the medical director for the state hospital where
Fekadu is currently committed, the People petitioned in June 2020 to again
extend Fekadu’s commitment, which was scheduled to expire on October 3,
2020. The medical director declared that Fekadu qualified for an extension of
his commitment because he represents a substantial danger of physical harm
to others by reason of his mental disease or disorder.
         The recommitment trial was delayed until 2021 due to issues related to
the COVID-19 pandemic. Three experts testified at the bench trial. Fekadu
testified on his own behalf.
         1.    Testimony of Dr. Ana Kodzic
         Dr. Kodzic is a forensic psychologist at the hospital where Fekadu is
committed. She has evaluated Fekadu every six months since 2017. She is
not part of his treatment team, but prepares reports approximately every two
years regarding whether an extension of his NGI commitment is necessary.
         Fekadu is diagnosed with schizophrenia and he has presented
symptoms consistent with that diagnosis in his interviews with Dr. Kodzic.
He has had auditory hallucinations, grandiose delusions, paranoid delusions,
and disorganized behavior since at least 1994. Fekadu has admitted that he
committed the 1994 NGI crime of touching a girl because voices told him to
do so.




                                          3
      In a February 2019 evaluation, Fekadu’s mental illness appeared to
have become destabilized from his baseline, which Dr. Kodzic described as
already “fairly symptomatic.” His delusions were more grandiose and
prominent. He spoke about being persecuted and kidnapped by Italian
missionaries and “colonizers.” He claimed to be the prime minister of
Ethiopia and that evil entities were preventing him from performing that
role. He stated that when he writes letters to people, they become doctors.
He also talked about having great mastery of the Bible. Dr. Kodzic described
his writings as disorganized. Fekadu quoted Biblical passages, but did not
put them together in a way that made sense.
      About four months later, in June 2019, Dr. Kodzic interviewed Fekadu
with his treatment team because Fekadu was very symptomatic with
grandiose delusions. He talked about being an international politician, said
that he could be a doctor, and claimed to be a miraculous healer who could
heal doctors. He used made-up words, referred to as neologisms, which is a
classic symptom of schizophrenia. He was agitated and emotional. Dr.
Kodzic described him as “hyperverbal and hyperreligious.” Fekadu told his
treatment team that “ ‘sooner or later doctors get punished and end up in
graves.’ ” Earlier, Fekadu had handed his psychiatrist a letter that said,
“God will smite you down” and “you are a liar and God hates liars.” Fekadu
gave Dr. Kodzic a similar letter that was disorganized and menacing in tone.
      Fekadu has never been able to discuss how his mental illness is
connected to his NGI offenses or how it relates to his propensity to commit
violent or sexual offenses. At times, he maintains that he is innocent, the
charges are fabricated, and he is being held illegally. Other times, he says
that he touched a lady because voices told him to do so. He also says that a
doctor told him to plead NGI because he would be hospitalized for only six


                                       4
months. He has never been able to successfully participate in sex offender
treatment because he has not had the ability to recognize risk factors for
sexual aggression or discuss such topics in a logical manner.
      Dr. Kodzic met with Fekadu in March 2020 for the most recent
recommitment evaluation. Fekadu was still symptomatic and did not display
appropriate insight into his mental illness. He exhibited grandiose and
paranoid delusions. His thought organization was tangential and difficult to
redirect, but was not disorganized. He would become so fixated on his
delusions that it was difficult to redirect him to discuss the questions asked.
He talked about being prevented from assuming his role as a prime minister
of Ethiopia. He was overly focused on the sexuality of his peers and
expressed fear that homosexual peers were going to sexually assault him,
without any basis in fact. He perseverated on Italian and Catholic colonizers
whom he said had somehow worked against him and his family. He
remained hyperreligious and had grandiose ideas about God and how he fits
within God’s plan. Fekadu maintained that he no longer had schizophrenia,
that he had been “restored,” and that he no longer needed medication for
either schizophrenia or for his medical conditions such as hypertension and
allergies.
      Dr. Kodzic opined that Fekadu was “floridly psychotic” at the time he
committed his NGI offenses. According to Dr. Kodzic, insight into his mental
illness, such as recognizing that he has a chronic illness that does not go
away and that medication compliance is necessary, is an important factor to
keep his symptoms in check and to prevent him from harming himself or
others.
      When Dr. Kodzic evaluated Fekadu again in January 2021, he showed
marginal improvement. He was not as agitated or paranoid as he was at the


                                       5
time of the prior evaluation. He had similar delusions and was religiously
preoccupied, but his symptoms were toned down. He still did not have
appropriate insight into his mental illness and did not acknowledge positive
aspects of adhering to medication management. He adamantly asserted, “ ‘I
don’t need psychiatric medication. It’s breaking and killing me.’ ” Fekadu
has been prescribed several different medications for his schizophrenia with
varying degrees of success. He has a history of medication noncompliance
and intermittently asks to be taken off his medications, including those for
his medical conditions. Dr. Kodzic noted that Fekadu’s refusal to take
medication for high blood pressure and diabetes is concerning because these
conditions can lead to significant medical complications.
      Dr. Kodzic stated that Fekadu works against his treatment team and is
not forthcoming about his symptoms. For example, Fekadu told a staff
member in 2018 that he was hearing the voice of an evil woman, but he did
not want to tell his doctors because he thought they would increase his
medications. He previously assaulted a psychiatrist, which resulted in his
transfer to his current facility. The recent letter to his psychiatrist was
threatening in that it said that God would punish the psychiatrist. Dr.
Kodzic indicated that Fekadu’s belief that he is the hand of God raises the
concern that Fekadu would act aggressively in the future, particularly if he
heard a voice that he believed to be God’s.
      Fekadu engaged in violent acts in 1995, 2011, 2014, 2015, and 2017.
He also behaved in a sexually inappropriate manner toward his psychologist
and had a few indecent exposure incidents in 2015. Dr. Kodzic took these




                                        6
incidents into account in her evaluation of whether Fekadu could control his

dangerous behavior if released.2
      In Dr. Kodzic’s opinion, Fekadu’s mental disorder is not in remission
and he represents a danger of physical harm to others. She explained that
even in a highly controlled hospital environment where he is on psychotropic
medications, he has a hard time managing his behavior effectively. Although
he has not engaged in physical altercations or acted out sexually in some
time, he recently wrote threatening letters to his care providers. He
continues to be delusional and said that he would stop taking his
psychotropic medications if released. He believes that he can use coping
skills such as reading the Bible, journaling, and praying to ensure that he

does not harm others.3
      Fekadu’s discharge plans are not reasonable. He plans to return to
Ethiopia and become a prime minister to “bring theocracy and democracy to
Ethiopia.” He has no support in the community and has had no recent
contact with family members.
      Given how symptomatic Fekadu is in a controlled environment, Dr.
Kodzic believed that he would decompensate under his paranoid and


2     On cross-examination, Dr. Kodzic discussed an incident that occurred
in June 2017 when Fekadu had physical contact with another patient. Dr.
Kodzic acknowledged that if another patient initiated physical contact, it
would be reasonable for Fekadu to defend himself.
3     Fekadu does sing, pray, and write to self-soothe when he feels agitated.
However, Dr. Kodzic thought that his statements about using those
strategies as coping mechanisms is a learned response and not a true
expression of how he could use such skills to manage his psychiatric
symptoms if released. He does not understand his symptomology or the need
to cope. Because he does not think that he has a mental illness, he does not
use appropriate coping skills to manage that illness.

                                      7
grandiose delusions if he were released to the community and stopped taking
his medications, as he indicated he would do. She believed that Fekadu’s
auditory hallucinations would reemerge and that his inhibitions would be
lowered without medications. This would place him at increased risk of
engaging in aggressive behavior, committing another crime, and harming
himself or others. In Dr. Kodzic’s opinion, Fekadu meets the criteria for
recommitment.
      2.    Testimony of Dr. Nicole Friedman
      Dr. Friedman, a court-appointed psychologist, evaluated Fekadu in
2020 and reviewed his records from CONREP, the state hospital, and his
criminal record history. She previously evaluated Fekadu in 2014. She
relied on both her evaluation and his records to form her opinions.
      Fekadu exhibited delusions, including grandiose delusions, and
agitation during Dr. Friedman’s 2020 evaluation. He lacked insight into his
mental illness. He did not believe that he has a mental illness or that he
needs medications.
      Fekadu acknowledged that he is being treated for schizophrenia and
delusions and understood that he is required to take medications pursuant to
an involuntary medication order. However, he disagrees that he has a
mental illness and does not think that medications are helpful. He believes
that he has been mistreated while in a hospital setting and that his
treatment has been abusive. He said that he has faith in a higher power and
that he uses prayer, meditation, and journaling to heal himself. He takes his
psychotropic medication under the involuntary medication order. However,
he has asked to change his dosage because he believes that he was being
poisoned. He has refused his medications for medical conditions such as




                                      8
diabetes and hypertension. Dr. Friedman believed that Fekadu would not
take his psychotropic medications without an involuntary medication order.
      Fekadu’s thought process was coherent and logical at one point in the
interview but later became disorganized, convoluted, and tangential. His
discharge plans initially sounded reasonable; he wanted to return to his
family in his country of origin. However, other portions of his plan sounded
delusional. He said that his family was caged, that they can come back to
life, and that his mother was waiting for him in a cage on their property. He
went onto say that he is a prophet who has been studying the Bible for over
20 years. Later, he said that he thought perhaps he could transfer to a
different level of care, which sounded less delusional.
      Dr. Friedman opined that Fekadu has active symptoms of
schizophrenia, which is a chronic and severe mental illness, and that his
illness is not controlled by his psychotropic medications. Fekadu does not
understand his commitment offenses or the role that his mental illness
played in those offenses. As a result, he has difficulty controlling his
dangerous behavior.
      Dr. Friedman agreed that Fekadu had not exhibited physical
aggression or increased anxiety in the last two years to the extent that he
required additional medication that is prescribed for use on an as-needed
basis to control symptoms that are not sufficiently controlled by the patient’s
usual medications. She agreed that he is at low risk for dangerous behavior
to others while in a controlled institutional setting where his mental illness is
well cared for. However, Fekadu’s writings reflect aggressive thoughts,
which could be a warning sign of later physical violence.
      In Dr. Friedman’s opinion, Fekadu lacks insight and is unable to
manage his mental illness with psychosocial support, his own awareness,


                                        9
coping skills, or the use of medication. He was not able to provide an
appropriate discharge plan for himself. His lack of insight about his mental
disease is concerning because it hinders his ability to care for himself by
participating in treatment or trusting someone of authority who tells him
that his mental disease is affecting his perception of reality.
      Dr. Friedman believed that Fekadu’s delusions put him at an increased
risk of posing a danger to others because he is not in touch with reality, his
disorder is not in remission, and his criminal history shows that his mental
illness can cause him to behave in an aggressive manner and to act
inappropriately. The fact that Fekadu is on an involuntary medication order
shows that he does not consistently demonstrate the ability or motivation to
take his psychotropic medications, which help abate his symptoms. If he
were released, Dr. Friedman believed that it was unlikely that he would take
his medications or seek proper treatment for his mental disorder, and that he
would decompensate without such treatment. She believed that he should be
recommitted.
      3.    Testimony of Dr. G. Preston Sims
      Dr. Sims is a clinical and forensic psychologist and a sexually violent
predator evaluator for the Department of State Hospitals. He evaluated
Fekadu in November 2020, reviewed Fekadu’s records from October 2018 to
January 2021, and also reviewed his criminal record.
      Although Fekadu was cooperative during the evaluation, his speech
was disorganized, he changed subjects frequently, and it was difficult to
follow his logic. He made bizarre statements, including that he talks to his
children telepathically. Dr. Sims believed that this was current evidence of
auditory hallucinations. Fekadu also showed symptoms of persecutory,
grandiose, and religious delusions.


                                       10
      Fekadu did not display insight into his mental illness. He denied being
mentally ill. He said that he has been wrongfully held at the state hospital,
does not need medication, and that the hospital staff are trying to poison or
kill him. Fekadu made contradictory statements, saying that he disagreed
that he has delusions and then saying, “I had delusions, but they’re in
remission.”
      Dr. Sims believed that Fekadu meets the criteria for an extension of his
NGI commitment. He agreed with Fekadu’s diagnosis of schizophrenia,
which is a severe mental disorder. The condition is not in remission.
      Dr. Sims stated that psychological literature correlates insight with the
risk of future violence. When patients understand their mental illness, their
treatment goes more smoothly. They take their medication, they are more
likely to attend group therapy, and their daily interactions are easier.
      Fekadu did not demonstrate an understanding of the role his mental
illness played in his NGI offense. He said that only one female was involved
and that he touched her breasts as she was running. He denied having a
knife. He claimed that the police had made a false report and said that he
was suing them for $50 million.
      Dr. Sims believed that Fekadu represents a substantial danger of
physical harm to others. In forming this opinion, he evaluated Fekadu with a
widely-recognized risk assessment tool known as the Historical Clinical Risk
Management 20 (HCR-20). This actuarial risk assessment tool rates an
individual on 20 factors “that the psychological literature has shown to
correlate with violent recidivism.” These include historical, clinical, and
future risk factors. Fekadu had 12 out of 20 factors, indicating that he is at
high risk for engaging in future violence.




                                       11
      Fekadu had three of 10 historical risk factors. These include engaging
in violence, suffering from a major mental disorder, and having problems
with treatment or supervision response. The persecutory delusions caused by
his mental disorder, in particular, place him at an increased risk of engaging
in violent behavior.
      Fekadu had four of five clinical factors placing him at risk of future
violence. These include a lack of understanding about why his medications
are necessary to treat a mental illness, recent symptoms including
persecutory delusions, and problems with instability, meaning a lack of
consistent emotional expression across time. He becomes argumentative and
defensive and sometimes does not respond well when contacted by staff
members. The fourth factor is his involuntary medication order and his
recent refusal to take his medications.
      Dr. Sims also believed that Fekadu had all five future risk factors for
violence. These include future problems with cooperating with professional
services and plans, difficulty living in an unstructured environment, lack of
family support, future problems with treatment, and future problems with
stress or coping.
      Even without considering the results from the assessment tool, Dr.
Sims believed that Fekadu posed a danger to others in the community in
view of his denial of his diagnosis and symptoms, his belief that he does not
need medications, and his history of becoming aggressive with little
provocation. Based on Fekadu’s history of aggressive behavior, Dr. Sims
believed that Fekadu would have serious difficulty controlling his dangerous
behavior if he were to be released and were not medicated. Dr. Sims thought
that it was significant that most of the incidents of aggressive behavior had
occurred while Fekadu was in custody or in a state hospital setting


                                       12
undergoing treatment and receiving medication. Dr. Sims did not believe
that Fekadu would take his psychotropic medications in an unstructured
setting, which would further contribute to his serious difficulty in controlling
his dangerous behavior. Dr. Sims noted that the incidents of aggressive
behavior occurred when Fekadu misperceived someone as behaving
aggressively toward him and would react with aggression.
      Dr. Sims was of the view that Fekadu should be recommitted because
he has a severe mental disorder, he represents a substantial danger to others
by reason of this mental disorder, and he has serious difficulty controlling his
dangerous behavior.
      4.    Testimony of Fekadu
      Fekadu testified that he believed he was ready for release from the
hospital. He stated that there were four churches where he could go for help
and that he also has family members who would be available to transport
him from the hospital to one of the four churches in San Diego. He believed
that he could go to the church where he was baptized and that they would
provide him with a room and food. He said that he could finish a computer
degree and then become a professor at San Diego City College. Thereafter,
he planned to go to Ethiopia.
      Fekadu said that he would not seek psychiatric treatment and would
not take psychiatric medication if released. He stated, “[A]ll I need is
church.” He said that he will need to use his coping skills “forever,” to handle
stress or frustration and described his coping skills as prayers, meditation,
reading, writing, journaling, exercising, phoning, watching television, and
listening to music. If he were to experience agitation in public, he would
kneel down and pray or go home to pray for God’s peace. Writing down his
frustrations would also help. He maintained that he would not act out.


                                       13
Although he initially said that he had learned these skills from hospital
classes, he later said that he had come up with most of them himself.
      Fekadu explained that he does not want to take medications because
they cause physical side effects. He believes that the medications have
impaired his eyesight and that they cause swelling, vomiting, constipation,
and tremors in his hands.
      Fekadu testified that only psychiatrists frustrate him. He denied that
he would harm a psychiatrist, but believed that God would do so based on
Bible passages. He believes that the passages indicate that he has the divine
power of the Holy Spirit and that he is a prophet. He said that when people
“go against prophets . . . they will die.” He denied that he has a mental
illness saying, “If I say I have mental illness, it’s a disgrace to the almighty
and intelligence–infinite intelligence of God.”
      5.    Court’s Ruling
      After considering the evidence, the court concluded that Fekadu met
the criteria for recommitment for two additional years. Based on the
opinions of the experts as well as Fekadu’s testimony that he would not take
his psychotropic medications if released, the court determined that he has a
serious, severe mental disorder and that he poses a substantial danger of
physical harm to others by reason of that disorder because he has serious
difficulty controlling his dangerous behaviors.
                                 DISCUSSION
A.    General Legal Principles
      A defendant who is found NGI may be confined to a state psychiatric
hospital for a period as long as the maximum amount of time for which the
defendant could have been imprisoned if he or she had been found guilty of
the charged offense(s). (§§ 1026, 1026.5, subd. (a)(1).) However, the district


                                        14
attorney may petition the superior court to extend the commitment of a
patient if the patient represents a substantial risk of physical harm to others
because of a mental disease, defect, or disorder. (§ 1026.5, subd. (b)(2).)
      Establishing that an NGI defendant poses a substantial danger of
physical harm to others “requires proof that the person has serious difficulty
controlling his dangerous behavior.” (People v. Williams (2015) 242
Cal.App.4th 861, 872 (Williams).) The factors required for an extended
commitment must be proven beyond a reasonable doubt. (Ibid.; see § 1026.5,
subd. (b)(7).)
      The person may defend against the extension by proving by a
preponderance of evidence that medication effectively controls his mental
illness and that he will take his medication without fail in a completely
unsupervised environment. (People v. Bolden (1990) 217 Cal.App.3d 1591,
1602 (Bolden).)
      “We review an order to extend commitment under section 1026.5 by
applying the substantial evidence test, examining the entire record in the
light most favorable to the order to determine whether a rational trier of fact
could have found the requirements of the statute satisfied beyond a
reasonable doubt. (Williams, supra, 242 Cal.App.4th at p. 872.)
B.    Application
      Fekadu admits that he was still experiencing symptoms of
schizophrenia at the time of the recommitment hearing, but contends that
the court lacked substantial evidence to find that he presented a danger to
himself or others because he had not acted out physically since 2016.
      Although Fekadu has not acted out recently, he did engage in an
altercation, either by mutual combat or as self-defense, in 2017 and he has
written threatening and menacing letters since that time. We conclude that


                                       15
there is other substantial evidence to support the court’s determination that
Fekadu represented a substantial danger to others.
      The court considered, and was entitled to rely upon, the testimony of
the three psychologists, including the results of the risk assessment tool used
by Dr. Sims. (Williams, supra, 242 Cal.App.4th at p. 872 [“A single
psychiatric opinion that a person is dangerous because of a mental disorder
constitutes substantial evidence to justify the extension of commitment.”].)
Each expressed the opinion that Fekadu would pose a substantial danger to
others if released. They based their opinions not simply on his NGI offenses
or past aggressive behavior, but also on his complete lack of insight into his
mental illness and his stated intention to stop taking his prescribed
psychotropic medications if released. Fekadu confirmed in his testimony that
he does not believe that he has a mental illness and that he would not take
medication if released.
      The court noted that Fekadu becomes irritable when chastised, he is
paranoid about the intentions of others, he verbalizes antisocial intent
toward others of different ethnicities or gender, and he has engaged in
instances of dangerous behavior even in an institutional setting as recently
as 2017. Dr. Friedman said that Fekadu’s illness can cause him to act
aggressively or make threats of revenge or retaliation toward his treatment
team based on persecutory ideas. Dr. Sims stated that Fekadu becomes
argumentative and defensive when contacted by staff members.
      Dr. Kodzic and Dr. Sims both commented that Fekadu’s NGI crimes
were driven by command auditory hallucinations. Without medications to
manage those auditory hallucinations or “voices,” they would become more
prominent and would compound Fekadu’s persecutorial and grandiose




                                       16
delusions, which would increase the risk of aggression, particularly if he
believed that he was hearing the voice of God.
      Without insight into his mental illness and continued use of medication
in a controlled setting, all three experts believed that Fekadu would
decompensate psychologically to the point that he would have difficulty
controlling behavior that is dangerous to others, particularly when faced with
environmental stressors. All three experts believed that Fekadu would pose
a substantial risk of danger to others if released.
      These are not speculative opinions, as Fekadu suggests. These are
opinions based on the experience and training of the psychologists and are
grounded in fact, based on Fekadu’s statements and his documented mental
health history. “In the context of a petition for an extension of commitment
under section 1026.5, subdivision (b), a finding on whether the individual is
dangerous to others because of mental illness is essential. Testimony by
mental health experts in this context will often be the only way to establish
whether such dangerousness exists.” (People v. Bennett (1982) 131
Cal.App.3d 488, 497.) “A mental health professional’s opinion on an
individual’s dangerousness ‘includes a significant contemporary component.
It speaks . . . to the present proclivities of the individual; it says that he is at
this moment fully capable of conduct dangerous to the health and safety of
others . . . .’ ” (Ibid.) Mental health professionals “are routinely called upon

to make assessments of present dangerousness,” as they were here.4
      People v. Esparza (2015) 242 Cal.App.4th 726, cited by Fekadu, does
not assist him. That case involved a denial of a request for resentencing as a
second strike offender under section 1170.126 because the trial court was not


4     Fekadu has not challenged the qualifications of the experts to make
these determinations, either at trial or on appeal.

                                         17
willing to determine that the defendant did not pose a danger to the
community. (Id. at pp. 732–734.) Although the court commented that the
defendant’s prison record was “ ‘the most stellar’ the court had seen,” the
court was concerned about the defendant’s lengthy criminal history, which
involved numerous convictions for driving under the influence, and inferred
that the defendant’s commitment to Alcoholics Anonymous meetings was
insincere because he had been in prison for 16 years and had only recently
started attending meetings after a change in the law. (Id. at pp. 733–734.)
The appellate court reversed, concluding that there was no substantial
evidence to support the court’s findings because the prosecution did not meet
its burden on the issue of the defendant’s sincerity. The record showed that
the defendant had been attending AA meetings for two years, rather than six
months as the trial court found, and the new law was passed after he began
attending those meetings. The appellate court stated that the trial court’s
analysis “became disconnected from the evidence presented” and for that
reason, remanded the case for further proceedings. (Id. at pp. 744–745, 748.)
In contrast, the trial court’s decision here to extend Fekadu’s NGI
commitment was not based solely on his criminal history or on an assessment
of his sincerity. Rather, the court’s findings are firmly supported by the
considered opinions of the health care professionals that Fekadu poses a
current substantial danger of harm to others based on his mental disorder,
and by Fekadu’s trial testimony.
      For these reasons, we conclude that there is substantial evidence to
support the court’s findings that Fekadu poses a substantial danger of harm
to others and that he would have difficulty controlling his dangerous
behaviors.




                                      18
                             DISPOSITION
     The order extending Fekadu’s commitment to October 3, 2022, is
affirmed.

                                                               AARON, J.

WE CONCUR:



HUFFMAN, Acting P. J.



HALLER, J.




                                   19